Citation Nr: 0526991	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for service 
connection for post-traumatic stress disorder (PTSD) and an 
increased rating for tinnitus, for which a 10 percent 
evaluation has been in effect since September 2000.  In 
denying an increased rating for tinnitus, the RO rejected the 
veteran's argument that a separate compensable evaluation 
should be assigned for each ear.  

Adjudication of the issue involving the rating for tinnitus 
is subject to a temporary stay.  In a decision in the case of 
Smith v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be assigned for tinnitus, whether perceived 
as bilateral or unilateral under prior regulations.  VA 
disagrees with the decision in Smith and is seeking to have 
the ruling appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditures of resources through 
remand or final adjudication of claims based on Court 
precedent that may ultimately be reversed on appeal, the 
Secretary for Veterans Affairs has imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include (1) 
all claims in which a claim for compensation for tinnitus was 
filed before June 13, 2003, and a disability rating higher 
than 10 percent is sought; and (2) all claims in which a 
claim for service connection for tinnitus filed before June 
10, 1999, was denied on the basis that the tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision on appeal is reached in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

This appeal as to the issue of entitlement to service 
connection for PTSD is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Request for Travel Board hearing

The veteran checked a box in his VA Form 9, Appeal to the 
Board of Veterans' Appeals, dated in May 2004, indicating 
that he wished to appear at a hearing at the local VA office 
before a Member of the Board in connection with his appeal.  
In July 2004 the RO advised him that he had been placed on 
the waiting list for a Travel Board hearing.  He was also 
notified that as an alternative to a Travel Board hearing he 
could request a videoconferencing hearing by returning an 
attached form, but that he would remain on the Travel Board 
list unless the RO heard otherwise from him.  No reply to the 
letter was received.  In an August 2004 presentation, the 
veteran's representative at the national office of the 
American Legion again noted that the veteran wished to have a 
Travel Board hearing.  

Since both the veteran and his representative have made 
affirmative requests for a Travel Board hearing and the 
veteran has implicitly rejected a videoconferencing hearing 
as an alternative, the Board must assume that he continues to 
desire to attend a Travel Board hearing in connection with 
his appeal.  The file must therefore be returned to the RO so 
that a Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2004).  


Duties To Notify And Assist

The claim for service connection for PTSD is subject to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), enacted on November 9, 2000, which emphasized VA's 
obligation to notify claimants as to what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the RO provided the veteran with a VCAA 
notice letter in February 2003 that was deficient under the 
above criteria.  Although it did identify some types of 
evidence that the veteran should submit, it did not contain a 
comprehensive explanation of what the evidence should show to 
support a PTSD claim or provide the information required by 
elements (2) or (3) above.  

Accordingly, as the Board does not have the authority under 
the law to cure a VCAA notice defect, the case must be 
remanded so that proper VCAA notifications can be provided to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In view of the foregoing, the case is remanded to the RO for 
the following action:  

1.  The AMC should furnish the veteran 
with a VCAA notice as to the issue of 
service connection for PTSD that conforms 
to the requirements of the law as 
discussed above.  

2.  The AMC should schedule the veteran 
for a Travel Board hearing at the RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




